UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4511


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN ROBERT ARMSTRONG,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:10-cr-00276-PMD-1)


Submitted:   February 27, 2013            Decided:   March 15, 2013


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell Warren Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Sean Kittrell, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Robert Armstrong pled guilty to assault with a

dangerous weapon, in violation of 18 U.S.C. § 111(b) (2006), and

was sentenced to a term of 115 months in prison.                                Armstrong

appeals his sentence, arguing that the district court erred in

applying       a      four-level        enhancement         under       U.S.   Sentencing

Guidelines Manual § 2A2.2(b)(2)(B) (2011) for use of a dangerous

weapon.       We affirm.

               Armstrong argues that the enhancement for use of a

dangerous weapon should not apply because he did not intend to

harm    the    officers      but    was       merely     trying    to    escape.     “When

evaluating a challenge to a sentence enhancement, we review the

district court’s factual findings only for clear error, and [i]f

the issue turns primarily on the legal interpretation of the

guidelines, our review is de novo.”                         United States v. Carter,

601    F.3d    252,    254   (4th       Cir.    2010)    (internal       quotation   marks

omitted).       “The district court’s finding of intent is a factual

finding . . . review[ed] for clear error.”                              United States v.

Garcia, 34 F.3d 6, 10 (1st Cir. 1994).

               The     district         court       found    Armstrong’s       statements

regarding       his    intent      to    be     incredible        and   determined   that

Armstrong had acted with the intent to cause bodily injury to

the officers.          Based on the uncontested facts presented in the

presentence           investigation            report,      the     district       court’s

                                                2
determination     of    fact   was   not    clearly       erroneous,     and    the

enhancement     was    properly   applied.         We   therefore      affirm   the

sentence.     We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented      in   the    materials

before   this   court    and   argument    would    not   aid    the   decisional

process.

                                                                         AFFIRMED




                                      3